ALLOWABILITY NOTICE
Response to Amendment
The amendment filed 2/24/2021 has been entered in full.  

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.  There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of the newly added amendments, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.  The closest prior art is the previously cited Hotta, US 2013/0113934 A1, and Maruyama, US 2017/0256044 A1.  Applicant has amended the claims to now include that each partial area comprises an image of a crowd; and controlling a screen to display an integrated crowd state of the clustered partial areas in a mode different for each of the crowds in the clustered partial areas (see Applicant’s Specification Fig. 17 for an example of the integrated crowd state).   
Hotta can be construed to divide an image into partial areas of crowds and display those partial areas in different modes (see Hotta Fig. 9, where the image is divided into quadrants and each quadrant is displayed in a different mode).  However, these quadrants themselves are not clustered in the manner now claimed by Applicant, nor is it obvious to cluster these quadrants in this manner.  Maruyama discloses clustering crowds based on their distance being less than a threshold (see Maruyama Fig. 5 and para. 0047).  However, Maruyama does not disclose the displaying of the integrated crowd state of the clustered partial areas in a mode different for each of the crowds in the clustered partial areas that is now claimed by Applicant, and combining Hotta and Maruyama does not render the newly added claim limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663